-Appeal from a judgment of the Supreme Court, Monroe County (Stephen R. Sirkin, A.J.), rendered July 25, 2006. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated as a misdemeanor.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed for the reasons stated in the decision at County Court (Patricia D. Marks, J.) and the matter is remitted to Supreme Court, Monroe County, for proceedings pursuant to CPL 460.50 (5). Present—Scudder, P.J., Centra, Lunn, Fahey and Peradotto, JJ.